Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000141
                                                      31-MAY-2012
                                                      10:12 AM
                        NO. SCWC-10-0000141

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

     WILLIAM EUGENE MAHADY, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-10-0000141; FC-CR NO. 10-1-1471)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., Nakayama,
          and McKenna, JJ., and Circuit Judge Border,
                in place of Duffy, J., recused,
             with Acoba, J., dissenting separately)

          The Application for Writ of Certiorari filed on April

16, 2012 by Petitioner/Defendant-Appellant William Eugene Mahady

is hereby rejected.

          DATED:   Honolulu, Hawai#i, May 31, 2012.


Jon Ikenaga, deputy              /s/ Mark E. Recktenwald
public defender,
for petitioner                   /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Patrick W. Border